 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    MICHAEL RODRIGUEZ,                                   Case No. 2:17-cv-02344-RFB-CWH
 7                          Plaintiff,
                                                           ORDER
 8          v.
 9    NAPHCARE, et al.,
10                          Defendants.
11

12          Presently before the court is plaintiff Michael Rodriguez’s Motion Requesting Court

13   Order Directing the Las Vegas Metropolitan Police Department and Naphcare to Facilitate the

14   U.S. Marshal’s Service of Process (ECF No. 70), filed on September 20, 2018. Defendants did

15   not file a response.

16          Also before the court are Rodriguez’s proposed scheduling order (ECF No. 72) and

17   Williamson and Mondora’s proposed scheduling order (ECF No. 73), filed on September 27 and

18   September 28, 2018, respectively.

19          Also before the court is defendants Larry Williamson, M.D. and Raymond Mondora,

20   M.D.’s Motion for Screening of Plaintiff’s Proposed Second Amended Complaint Pursuant to 28

21   U.S.C. § 1915A(a) and the Prison Litigation Reform Act 42 U.S.C. § 1997e (ECF No. 74), filed

22   on September 27, 2018. Rodriguez filed a response (ECF No. 77) on October 11, 2018.

23   Williamson and Mondora filed a reply (ECF No. 78) on October 18, 2018.

24   I.      BACKGROUND

25          The parties are familiar with the facts of this case and the court will not repeat them here

26   except where necessary. Rodriguez is a pretrial detainee at the Clark County Detention Center.

27   In his original complaint, which the court screened under 28 U.S.C. § 1915A and § 1915(e)(2),

28   Rodriguez sued defendants Naphcare, Dr. Mondora, Dr. Williamson, Undersheriff Fasulo, and
 1   Deputy Chief Suey, alleging they violated his Eighth Amendment rights by abruptly stopping his

 2   pain-management treatment. (Screening Order (ECF No. 11); Compl. (ECF No. 12).) Rodriguez

 3   was given permission to file a second amended complaint. (Order (ECF No. 69).) The second

 4   amended complaint adds new claims and new parties. (Second Am. Compl. (ECF No. 46).)

 5   Rodriguez now requests assistance from Las Vegas Metropolitan Police Department and

 6   Naphcare with service of the second amended complaint. Drs. Mondora and Williamson request

 7   that the court screen the second amended complaint.

 8   II.    MOTION FOR SCREENING (ECF NO. 74)

 9          Drs. Mondora and Williamson request that the court screen the second amended complaint

10   under 28 U.S.C. § 1915A(a) and 42 U.S.C. § 1997(e), arguing it includes new parties, new

11   claims, and new dates of injury. They argue the parties should not be required to spend time and

12   money on discovery if the new claims are without merit. Rodriguez does not oppose screening of

13   his second amended complaint, but he argues defendants should not be given an opportunity to

14   renew arguments they have already litigated in this case.

15          A. 28 U.S.C. § 1915A

16          Section 1915A(a) states as follows with respect to screening:

17                  (a) Screening. ― The court shall review, before docketing, if feasible or, in
                    any event, as soon as practicable after docketing, a complaint in a civil
18                  action in which a prisoner seeks redress from a governmental entity or
                    officer or employee of a governmental entity.
19
20   28 U.S.C. § 1915A(a). While the statute is clear regarding the timing of compulsory screening—

21   that it must take place as soon as practicable after docketing—it “does not require a court, either

22   explicitly or implicitly, to screen every time a plaintiff seeks to amend the complaint.” Olausen v.

23   Murguia, No. 3:13-CV-00388-MMD, 2014 WL 6065622, at *3 (D. Nev. Nov. 12, 2014). After a

24   complaint has been screened under § 1915A, proposed amended complaints are governed by Rule

25   15 of the Federal Rules of Civil Procedure. See id. at *4. Post-answer re-screening of every

26   amended complaint, regardless of how far a case has progressed, would increase the burden on

27   the federal courts, which is contrary to the Prison Litigation Reform Act’s purpose of reducing

28   the burden of prisoner litigation on the court. See id.


                                                  Page 2 of 5
 1          Here, the court entered a screening order as required by § 1915A. Drs. Mondora and

 2   Williamson subsequently answered the complaint. When Rodriguez moved to file a second

 3   amended complaint, Drs. Mondora and Williamson had an opportunity to oppose that motion

 4   before it was granted by the United States district judge assigned to this case. To the extent Drs.

 5   Mondora and Williamson argue the new claims are without merit and should not proceed, they

 6   raised those arguments in their opposition to Rodriguez’s motion for leave to file a second

 7   amended complaint, and they did not file a motion for reconsideration of the United States district

 8   judge’s order permitting amendment. Given that § 1915A does not require the court to screen

 9   Rodriguez’s second amended complaint, and that it would not be in the interest of judicial

10   efficiency, the court declines to do so.

11          B. 42 U.S.C. § 1997e

12          Drs. Mondora and Williamson also argue the court should screen the second amended

13   complaint under 42 U.S.C. § 1997e, which provides:

14          The court shall on its own motion or on the motion of a party dismiss any action
            brought with respect to prison conditions under section 1983 of this title, or any
15          other Federal law, by a prisoner confined in any jail, prison, or other correctional
            facility if the court is satisfied that the action is frivolous, malicious, fails to state a
16          claim upon which relief can be granted, or seeks monetary relief from a defendant
            who is immune from such relief.
17

18   42 U.S.C. § 1997e(1). The statute “gives a court the authority to dismiss an action sua sponte; it

19   does not mandate that a court re-screen in response to a motion to amend filed post-answer and

20   mid-litigation.” Olausen, 2014 WL 6065622 at *5. However, § 1997e(1) does not address—let

21   alone compel—post-answer screening.” Id. Given that § 1997e(1) does not require post-answer

22   re-screening of amended pleadings, the court declines to screen Rodriguez’s second amended

23   complaint based on this statute. The court therefore will deny Drs. Mondora and Williamson’s

24   motion for screening.

25   III.   MOTION REQUESTING SERVICE (ECF NO. 70)

26          Rodriguez’s “Motion Requesting Court Order Directing the Las Vegas Metropolitan

27   Police Department and Naphcare to Facilitate the U.S. Marshal’s Service of Process” is somewhat

28   unclear. To the extent Rodriguez requests that Naphcare and Metro be required to assist him with


                                                   Page 3 of 5
 1   service, that motion is denied, as it is not defendants’ burden to effectuate service. To the extent

 2   Rodriguez requests assistance with service of his second amended complaint by the United States

 3   Marshal’s Service, that request is granted. See Fed. R. Civ. P. 4(c)(3) (providing that the court

 4   must order service by a United States marshal if the plaintiff is authorized to proceed in forma

 5   pauperis under 28 U.S.C. § 1915). The court therefore grants Rodriguez’s motion in part and

 6   denies his motion in part. The court includes instructions regarding service in the conclusion of

 7   this order.

 8   IV.     SCHEDULING ORDER

 9           The court has reviewed and considered the parties’ proposed discovery plans and

10   scheduling orders. The parties agree this case should proceed on the standard 180-day discovery

11   plan. The court therefore will enter a separate scheduling order with a 180-day discovery plan,

12   measured from the date of this order.

13   V.      CONCLUSION

14           IT IS ORDERED that defendants Larry Williamson, M.D. and Raymond Mondora,

15   M.D.’s Motion for Screening of Plaintiff’s Proposed Second Amended Complaint Pursuant to 28

16   U.S.C. § 1915A(a) and the Prison Litigation Reform Act 42 U.S.C. § 1997e (ECF No. 74) is

17   DENIED.

18           IT IS FURTHER ORDERED that Michael Rodriguez’s Motion Requesting Court Order

19   Directing the Las Vegas Metropolitan Police Department and Naphcare to Facilitate the U.S.

20   Marshal’s Service of Process (ECF No. 70) is GRANTED in part and DENIED in part as stated

21   in this order.

22           IT IS FURTHER ORDERED that the clerk of court must detach and separately file

23   Rodriguez’s second amended complaint (ECF No. 46-1).

24           IT IS FURTHER ORDERED that the clerk of court must send to Rodriguez seven blank

25   summons forms and seven blank USM-285 forms for the newly-added defendants, along with a

26   copy of this order.

27           IT IS FURTHER ORDERED that Rodriguez must complete the forms and file them with

28   the court by January 2, 2019.


                                                  Page 4 of 5
 1          IT IS FURTHER ORDERED that upon receipt of the proposed summonses and

 2   completed USM-285 forms from Rodriguez, the clerk of court must issue the summonses and

 3   deliver the summonses, the USM-285 forms, a copy of the second amended complaint (ECF No.

 4   46-1), and a copy of this order to the U.S. Marshal for service.

 5

 6          DATED: December 6, 2018

 7

 8                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 5 of 5
